--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
PROMISSORY NOTE


$172,000
December 17, 2008
(“Principal”)
 (“Effective Date”)



This Promissory Note, dated December 17, 2008, (the “Note”) is by and between
the Majority Shareholders of The Americas Learning Centers, Inc., as listed in
Exhibit A, (the “Holders”) and Hackett’s Stores, Inc., with a business address
of 2001 SE Sailfish Point Blvd., #112, Stuart, Florida 34996, a Florida
corporation, (the “Borrower” or “Company”), and is exempt from registration
under the Securities Act of 1933 of the United States, as amended.


1.         PRINCIPAL AND INTEREST.  For value received under that certain Share
Exchange Agreement, of even date (the “Share Exchange Agreement”), the Company,
its assigns and successors, hereby promises to pay to the Holders, or their
successors or assigns, in immediately available funds, the total principal sum
of one hundred and seventy-two thousand dollars ($172,000.00 U.S.), (the
“Principal”) in accordance with the terms of this Note. The Principal hereof and
any unpaid and continuing to accrue interest thereon shall be due and payable
two hundred and ten (210) days from the Effective Date written above (the
“Maturity” date), and payable in amounts and on the timetable as specified in
the schedule in Exhibit B (unless such payment date is accelerated as provided
in Section 6, “Default”). Payment of all amounts due hereunder to the Holders
shall be made payable to Gold Coast Professional Services, P.A., as Escrow Agent
for the Holders, in connection with the Share Exchange Agreement,  at the Escrow
Agent’s address provided for in Section 7, “Notices”. Interest on the unpaid
principal balance of this Note shall accrue from the above date first written
and shall continue to accrue until all unpaid principal and interest is paid in
full at Maturity. Interest shall be calculated at the simple interest rate of
ten percent (10%) per annum and based on a three hundred and sixty (360) day
year, in twelve (12) intervals of thirty (30) days.


2.         PREPAYMENT.  The Company may, at its option, at any time and from
time to time, prepay all or any part of the principal balance of this Note (the
“Prepayment” or “Prepayments”) without penalty or premium, provided that
concurrently with each such Prepayment the Company shall pay accrued interest on
the principal, if any, so prepaid to the date of such Prepayment.  Prior to
making such Prepayment(s) the Company is required to provide the Holders with
advance written notice of such intent to make such Prepayment(s) of not less
than ten (10) business days (the “Prepayment Advance Notice Period”) before such
Prepayment(s).  During the Advance Notice Period, the Holders, in their sole
option and discretion, may transfer any of this Note, per the terms and
conditions of the following Section 4, “Transferability”.  The terms and
conditions of this provision in no way alter or cancel any of the rights of the
Holders granted in any other provision within this Note.


3.         APPROVAL OF CHANGES IN CAPITAL STOCK STRUCTURE.  Until this Note is
paid in full, including all outstanding principal and interest amounts, except
for changes to the capital structure of the Company as agreed in discussion
prior to the Closing of that certain “Agreement for the Exchange of Securities”
of even date connected to the transaction contemplated herein, the Company must
have written advance approval from the Holders before before (i) initiating or
making any changes in its capital stock structure in form or content, including
changes in its type and quantity of authorized shares, the creation and
authorization of additional stock classes, the rescinding of any stock classes,
or the addition or changes to designations and preferences of any stock class,
(ii) issuing any stock grants to any employee for any reason or issuing any
employee stock options,  including the adoption of any employee stock option
plan(s), (iii) issuing any common or preferred stock purchase warrants or
options, including any that may be connected or related to any funding
agreements for the benefit of the Company, (iv) issuing, selling, transferring,
or pledging, any of its capital stock, or executing any form of convertible debt
instrument, including, but not limited to, convertible debentures or convertible
notes, (v) engaging in any funding mechanism with any third party which involves
the simultaneous or future issuance of capital stock or warrants or option,
including, but not limited to, any Reg D or similar capital formation
subscription agreements, (vi) instituting any capital stock forward or reverse
split, and (vii) engaging in any “off balance sheet transactions”, as such
phrase is commonly understood, except for such transactions that are required in
the normal course of the conducting of business, such as property or equipment
leases. (The forgoing being the “Changes in Capital Stock Structure”.) Failure
to obtain such written approval of the Holders on the preceding conditions in
this paragraph for any reason shall constitute an “Event of Default” (as
hereinafter defined).

 
1

--------------------------------------------------------------------------------

 
 
4.         TRANSFERABILITY.  This Note shall not be transferred, pledged,
hypothecated, or assigned by the Company without the express written consent of
the Holders.  In the event any third party acquires a controlling interest in
the Company or acquires substantially all of the assets of the Company (a
“Reorganization Event”), this Note will survive and become an obligation of the
party that acquires such controlling interest or assets.  In the event of a
Reorganization Event the Company shall cause the party that acquires such
controlling interest or assets, aware of the terms of this Section and this
Note.  Failure of such new party to assume the obligations of this Note shall be
considered an additional Event of Default.  This Note may be transferred,
pledged, hypothecated, or assigned by the Holders in its sole option and
discretion.


5.         GUARANTY. This Note shall be guaranteed in an amount equal to the
Principal and Interest due by a separate “Guaranty Agreement”, attached hereto
as Exhibit C, between the Holders and Seaway Valley Capital Corporation, a New
York corporation, (the “Guarantor”) which shall guarantee payment in whole or in
part of the Note in the event of Default by the Company.


6.         DEFAULT.  The occurrence of any one of the following events shall
constitute a Default or an Event of Default on the part of the Company should
such occurrence not be cured in full by the Company, or the Guarantor of this
Note within ten (10) calendar days (with the exception of payment number two in
the amount of $10,000, which shall be given a twenty (20) day cure period):


(a)        The non-payment, when due, of any principal or interest pursuant to
this Note, under any such occurrence of which, the Holders, at their sole option
and discretion, may grant the Company a cure for such non-payment, defined as
the Holders receiving fifty percent (50%) of the proceeds from any sales of such
capital stock by the Company (including, but not limited to, Reg-S sales) until
the unpaid amount in arrears is paid in full, all monthly payments according to
the schedule in Exhibit B are current, and all interest on the full amount of
the Principal of the Note is paid in full in advance.


(b)        The material breach of any representation or warranty in this Note,
or the terms and conditions of any Section of this Note. In the event the
Holders become aware of a breach of this Section 6, the absolute determination
of the existence of such breach shall be in the sole judgment of the Holders,
and the Holders shall notify the Company in writing of such breach and the
Company shall have five business days after notice to cure such breach;


(c)        The breach of any covenant or undertaking, not otherwise provided for
in this Section 6, or any failure on the part of the Company to fulfill its
obligations under Section 19, “Further Assurances”, or to any failure on the
part of the Company, its officers, directors and majority shareholders to
execute any documents connected or related to the protection of the interests of
the Holders as stated or implied under this Note;

 
2

--------------------------------------------------------------------------------

 
 
(d)        The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or


(e)        The commencement against the Company of any proceeding relating to
the Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.


(f)         Upon the occurrence of any Default or Event of Default, the Holders
may, by written notice to the Company, either:
(i) declare all or any portion of the unpaid principal amount due to the
Holders, together with all accrued interest thereon, immediately due and
payable, except that upon the occurrence of an Event of Default as described in
either the preceding paragraph (d) or (e), all or any portion of the unpaid
principal amount due to Holders, together with all accrued interest thereon,
shall immediately become due and payable without any such notice; or
(ii) per the terms and conditions of the Escrow Agreement of even date connected
to this Note (the “Escrow Agreement”), declare that any and all “Escrowed
Securities” as deposited by the Holders in escrow as “Escrowing Parties” or an
“Escrowing Party” under the Escrow Agreement, be immediately returned to the
Holders.    In event of Default without Cure whereby the Holders demand return
of the Escrowed Securities, 100% of the capital stock and assets of Patrick
Hackett Hardware Company shall be immediately transferred back to Seaway Valley
Capital Corporation, as well as any and all liabilities and obligations of the
Patrick Hackett Hardware Company that may have been incurred from the time of
Closing of the “Agreement for the Exchange of Securities” and which are
unrelated to this Note (the “Unwind”). Such Unwind actions shall not be
challenged by the Holders.



Any payments that the Holders allow under this Section 6 shall be made through a
wire transfer of funds or Certified Check payable to the Escrow Agent.

 
3

--------------------------------------------------------------------------------

 
 
7.         NOTICES.  Notices to be given hereunder shall be in writing and shall
be deemed to have been sufficiently given if delivered personally or sent by
overnight courier, and by facsimile or other electronic transmission (e.g.,
email), return receipt/or confirmation of receipt requested. Notice shall be
deemed to have been received on the date and time of personal or overnight
delivery or facsimile transmission, if received during normal business hours of
the recipient; if not, then on the next business day.


Notices to the Company shall be sent to:
Hackett’s Stores, Inc.
 
2001 SE Sailfish Point Blvd., #112
 
Stuart, Florida 34996
 
Facsimile No.: 315-287-7529
   
Notices to the Guarantor shall be sent to:
Seaway Valley Capital Corporation
 
10-18 Park Street, 2nd Floor
 
Gouverneur, New York 13642
 
Facsimile No.: 315-287-7529
       
Notices to the Holders shall be sent to:
Gold Coast Professional Services, P.A.
 
Escrow Agent, ALRN Transaction
 
433 Plaza Real, Suite 275
 
Boca Raton, Florida 33432
 
ATTN: Guy M. Jean-Pierre, Esquire
 
Facsimile No.: (561) 962-4252



8.         REPRESENTATIONS AND WARRANTIES.  The Company hereby makes the
following representations and warranties to the Holders:


(a)        Organization, Good Standing and Power.  The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Florida and has the requisite corporate power to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted.


(b)        Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and perform this Note and to issue this
Note.  The execution, delivery and performance of this Note by the Company, and
the consummation by it of the transactions contemplated hereby, have been duly
and validly authorized by all necessary corporate action.  This Note, when
executed and delivered, will constitute a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.


(c)        Disclosure.  Neither this Note nor any other document, certificate or
instrument furnished to the Holders by or on behalf of the Company in connection
with the transactions contemplated by this Note contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.

 
4

--------------------------------------------------------------------------------

 
 
(d)        Non-contravention.  The execution and delivery by the Company of this
Note and the issuance of the securities, and the consummation by the Company of
the other transactions contemplated hereby and thereby, do not and will not
conflict with or result in a breach by the Company of any of the terms or
provisions of, or constitute a default (or an event which, with notice, lapse of
time or both, would constitute a default) under(i) the Articles of Incorporation
nor Bylaws of the Company or its subsidiaries or  (ii) any indenture, mortgage,
deed or trust or other material agreement or instrument to which the Company or
its subsidiaries is a party or by which its properties or assets are bound, or
any law, rule, regulation, decree, judgment or order of any court or public or
governmental authorities having jurisdiction over the Company or its
subsidiaries or any of the Company’s or its subsidiaries’ properties or assets,
except as to  (ii) above such conflict, breach or default which would not have a
Material Adverse Effect defined as “any change in or effect on the business of
the Company that, individually or in the aggregate (taking into account al other
such changes or effects), is, or is reasonably likely to be, materially adverse
to the business, assets, liabilities, financial condition or results of
operations of the Company, taken as a whole, except to the extent any such
change or effect results from or is attributable to changes in general economic
conditions or changes affecting the industry generally in which the Company
operates (provided that such changes do not affect the Company in a materially
disproportionate manner).”


(e)        Full Disclosure.   There is no fact known to the Company (other than
general economic or industry conditions known to the public generally) that has
not been fully disclosed in writing to the Holders that (i) reasonably could be
expected to have a “Material Adverse Effect” (as such term is commonly legally
defined) or (ii) reasonably could be expected to materially and adversely affect
the ability of the Company to perform its obligations pursuant to this Note.


(f)         Absence of Litigation.  There is no action, suit, claim, proceeding,
inquiry or investigation pending or, to the Company’s knowledge, threatened by
or before any court or public or governmental authority which, if determined
adversely to the Company, could be expected to materially and adversely affect
the ability of the Company to perform its obligations pursuant to this Note.


(g)        Absence of Events of Default.  No “Event of Default” (as defined in
any agreement) and no event which, with notice, lapse of time or both, would
constitute an Event of Default, has occurred and is continuing, which could be
expected to materially and adversely affect the ability of the Company to
perform its obligations pursuant to this Note.


(i)         Financial Statements; No Undisclosed Liabilities. If requested by
the Holders, the Company will deliver to the Holders true and complete copies of
its most recent balance sheet and the related statements of operations and cash
flows including the related notes and schedules thereto (collectively, the
“Financial Statements”).


(j)         Shareholders, DTC-NOBO Lists.  Until this Note is paid in full, upon
requested by the Holders and on a timeframe specified by them in such request,
the Company shall deliver to the Holders true and complete copies of its most
recent Shareholders List and its most recent DTC Security Position Report and
NOBO List.


(k)        Compliance with Laws; Permits.  The Company is in compliance with all
laws, rules, regulations, codes, ordinances and statutes (collectively, “Laws”)
applicable to it or to the conduct of its business, except for such
non-compliance which would not have a Material Adverse Effect.  The Company
possesses all permits, approvals, authorizations, licenses, certificates and
necessary to conduct its business, except for those the absence of which would
not have a Material Adverse Effect to the Company’s business.

 
5

--------------------------------------------------------------------------------

 
 
(l)         Insurance.  The Company shall maintain property and casualty,
general liability workers compensation, environmental hazard, personal injury
and other similar types of insurance with financially sound and reputable
insurers that is adequate, consistent with industry standards and the Company’s
historical claims and the Company is not threatened by any insurer (that has
issued any insurance policy to the Company) that such insurer intends to deny
coverage under or cancel, discontinue or not renew any insurance policy
presently in force.


(m)       Tax Liabilities. No Claim has been made by any taxing authority in any
jurisdiction that the Company does or does not file tax returns or that the
Company is or might be subject to taxation by that jurisdiction.  There are no
foreign, federal, state or local tax audits or administrative or judicial
proceedings pending or being conducted with respect to the Company; no
information related to tax matters has been requested by any foreign, federal
state or local taxing authority; and, except as disclosed above, no written
notice indicating an intent to open an audit or other review has been received
by the Company form any foreign, federal, state or local taxing
authority.  There are no material unresolved questions or claims concerning the
Company’s tax liability.  The Company has not executed or entered into a closing
agreement pursuant to section 712 of the Internal Revenue Code or any
predecessor provision thereof or any similar provision of state, local or
foreign law and has not agreed nor is required to make any adjustments, pursuant
to section 481(a) of the Internal Revenue Code or any similar provision of
state, local or foreign law by reason of a change in accounting method initiated
by the Company.  The Company does not have any knowledge that the IRS has
proposed any such adjustment or change in accounting method, or has any
application pending with any taxing authority requesting permission for any
changes in accounting methods that relate to the business or operations of the
Company.  The Company has not been a United States real property holding
corporation within the meaning of section 897 (c) (2) of the Internal Revenue
Code during the applicable period specified in section 897 (c)(1)(A)(ii) of the
Internal Revenue Code.


9.         REPRESENTATIONS AND WARRANTIES OF THE HOLDERS.  The Holders hereby
represents and warrants to the Company that:


(a)        this Note has been duly executed and delivered by the Holders;


(b)        the execution and delivery by the Holders of this Note does not, and
the consummation of the transactions contemplated hereby and thereby will not,
contraverse or constitute a default under or violation of (i) any provision of
applicable law or regulation, or (ii) any agreement, judgment, injunction,
order, decree or other instrument binding upon such Holders;


(c)        the Holders understand that this Note has not been registered under
the Securities Act, or qualified under the securities law of any state, on the
grounds, among others, that no distribution or public offering of the Securities
is to be effected and the Securities will be issued by the Company in connection
with a transaction that does not involve any public offering within the meaning
the Act, and under any applicable state blue sky authority.  The Holders
understand that the Company is relying in part on the Holders’ representations
as set forth herein for purposes of claiming such exemption and that the basis
for such exemption may not be present if, notwithstanding the Holders’
representations, the Holders have in mind merely acquiring the Securities for
resale on the occurrence or nonoccurrence of some predetermined event.  The
Holders have no such present intention;

 
6

--------------------------------------------------------------------------------

 
 
(d)        this Note constitutes a valid and binding agreement of the Holders
enforceable in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency or similar laws affecting the enforceability of creditors rights
generally and (ii) equitable principles of general applicability;


(e)        no part of the source of funds used by the Holders to acquire the
Securities constitutes assets allocated to any separate account maintained by
the Holders in which any employee benefit plan (or its related trust) has any
interest.


10.       CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  The Company consents
to the jurisdiction of the courts of the State of Florida and of any state and
federal court located in Palm Beach County, Florida.


11.       GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY THEREIN, WITHOUT GIVING EFFECT TO
THE RULES OR PRINCIPLES OF CONFLICTS OF LAW.


12.       ATTORNEYS FEES.  In the event the Holders hereof shall refer this Note
to an attorney to enforce the terms hereof, the Company agrees to pay all the
costs and expenses incurred in attempting or effecting the enforcement of the
Holders’ rights, whether or not suit is instituted, including reasonable
attorney‘s and paralegals’ fees and costs through and including all trial and
appellate levels and post-judgment proceedings and enforcements,


13.       CONFORMITY WITH LAW.  It is the intention of the Company and of the
Holders to conform strictly to applicable usury and similar laws.  Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.


14.       CONSTRUCTION. Wherever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law
and in such a way as to, as closely as possible, achieve the intended economic
effect of such provision and this Agreement as a whole, but if any provision
contained herein is, for any reason, held to be invalid, illegal or
unenforceable in any respect, such provision shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability
without invalidating the remainder of such provision or any other provisions
hereof, unless such a construction would be unreasonable.


15.       WAIVERS. All waivers must be in writing by the Holders. Any waiver or
failure to enforce any provision of this Note on one occasion will not be deemed
a waiver of any other provision or of such provision on any other occasion.

 
7

--------------------------------------------------------------------------------

 
 
16.       HEADINGS. The headings in this Note are for convenience and are not to
be used in interpreting this Note.


17.       COUNTERPARTS. This Note may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.  The parties hereto agree that this Note, agreements ancillary
to it, and related documents to be entered into in connection with this Note
will be considered signed when the signature of a party is delivered by
facsimile transmission, or an electronic copy of this Note is delivered bearing
electronic signatures of the parties thereto. Such facsimile or electronic
signature shall be treated in all respects as having the same effect as an
original signature.


18.       FURTHER ASSURANCES. The Company, its officers, directors and majority
shareholders hereto shall cooperate with one another at reasonable times and on
reasonable conditions and shall promptly execute and deliver any and all
instruments and documents requested by the Holders as may be reasonably
necessary in order to fully carry out the intent and purposes of this Note as
contemplated by the Holders at any time prior to full repayment of the principal
and interest due under this Note.


19.       AUTHORITY TO BIND.  A responsible officer of the Company has read and
understands the contents of this Note and is empowered and duly authorized on
behalf of the Company and its Board of Directors to execute it, and bind the
Company to it.








[SIGNATURE PAGE FOLLOWS]
 
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the below parties signed and sealed this Note as of the
Effective Date.


“COMPANY”
        “HOLDERS”
       
HACKETT’S STORES, INC.,
     
a Florida corporation
         
By:
       
     Donald Platten, an individual
    [seaway8k121808ex10b0.jpg]
     
By:                                                                              
     
Name: Thomas W. Scozzafava
 
GOLD COAST PROFESSIONAL SERVICES, P.A.
Its: President & CEO
                         
By:
       
     Donald Platten, Vice President
                   
GROWTH CAPITAL ENTERPRISES, INC.
                   
By:
       
     Dennis Ruggeri, Vice President






 
9

--------------------------------------------------------------------------------

 

Exhibit A


MAJORITY SHAREHOLDERS OF THE AMERICAS LEARNING CENTERS, INC.    (“Escrowing
Parties”)






By___________________________________
            Donald Platten, as an individual






GOLD COAST PROFESSIONAL SERVICES, P.A.






By___________________________________
           Donald Platten, Vice President


GROWTH CAPITAL ENTERPRISES, INC.


By___________________________________
           Dennis Ruggeri, Vice President







 
10

--------------------------------------------------------------------------------

 

Exhibit B
 

 
TABLE OF PAYMENTS
All payments are to made directly to the Escrow Agent, Gold Coast Professional
Services, P.A.
 
Monthly Installments*
Schedule of Payment Amount
Remaining Principal Balance
Interest on Remaining Principal Balance
Accrued Interest Total
30 Days
       8,000.00
    164,000.00
       1,366.67
    1,366.67
60 Days
     28,000.00
    136,000.00
       1,133.33
    2,500.00
90 Days
     28,000.00
    108,000.00
          900.00
    3,400.00
120 Days
     28,000.00
      80,000.00
          666.67
    4,066.67
150 Days
     28,000.00
      52,000.00
          433.33
    4,500.00
180 Days
     28,000.00
      24,000.00
          200.00
    4,700.00
210 Days
     28,700.00
 
   Final Payment
Total Payments
    176,700.00
 
   Includes all Principal and Interest


 
* From the Effective Date.



 
11

--------------------------------------------------------------------------------

 

Exhibit C


GUARANTY AGREEMENT


In consideration of financial accommodations given or to be given to Hackett’s
Stores, Inc. (the "Borrower") by the Majority Shareholders of The Americas
Learning Centers, Inc. (collectively, the “Shareholders”) and the benefits to be
obtained therefrom by the undersigned, Seaway Valley Capital Corporation, a
Delaware corporation, as “Guarantor”, irrevocably and unconditionally guarantees
to the Shareholders, payment when due, whether by acceleration or otherwise, of
any and all liabilities of the Borrower to the Shareholders, in the aggregate at
any one time outstanding plus all interest thereon and all attorneys' fees,
costs and expenses of collection incurred by the Shareholders in enforcing any
of such liabilities. This is a guaranty of payment and not of collection. All
capitalized terms used herein, but not defined herein, shall have the meanings
set forth in that certain Promissory Note, of even date, between the Borrower
and the Shareholders, as the same may be amended from time to time.


The term "liabilities of the Borrower" shall include all liabilities, direct or
indirect, absolute or contingent, joint, several or independent, secured or
unsecured, liquidated or unliquidated, contractual or tortious of the Borrower
now or hereafter existing, due or to become due to, or held or to be held by,
the Shareholders for their own account or as agent for another or others,
whether created directly or acquired by assignment or otherwise.


The undersigned waives notice of acceptance of this guaranty and notice of any
liability to which it may apply, and waives presentment, demand of payment,
protest, notice of dishonor or nonpayment of any such liabilities, suit or
taking other action by the Shareholders against, and any other notice to, any
party liable thereon (including the undersigned).


The Shareholders may at any time and from time to time (whether or not after
revocation or termination of this guaranty) without the consent of, or notice
to, the undersigned, without incurring responsibility to the undersigned,
without impairing or releasing the obligations of the undersigned hereunder,
upon or without any terms or conditions and in whole or in part, so long as the
Obligations remain outstanding:


(1)          change the manner, place or terms of payment, and/or change or
extend the time of payment of, renew or alter, any liability of the Borrower,
any security therefor, or any liability incurred directly or indirectly in
respect thereof, and the guaranty herein made shall apply to the liabilities of
the Borrower as so changed, extended, renewed or altered;


(2)          sell, exchange, release, surrender, substitute, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the liabilities
hereby guaranteed or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thcreagainst;


(3)          exercise or refrain from exercising any rights against the Borrower
or others (including the undersigned), or any security or otherwise act or
refrain from acting;

 

--------------------------------------------------------------------------------

 
 
(4)          settle or compromise any liability hereby guaranteed, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to creditors of the Borrower other than the Shareholders and the
undersigned; and


(5)          upon the occurrence and during the continuance of an Event of
Default, apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Shareholders regardless of what
liability or liabilities of the Borrower remain unpaid.


No failure by the Shareholders to file, record or otherwise perfect any lien or
security interest, nor any improper filing or recording, nor any failure by the
Shareholders to insure or protect any security nor any other dealing (or failure
to deal) with any security by the Shareholders, shall impair or release the
obligations of the undersigned hereunder.


No invalidity, irregularity or unenforceability of all or any part of the
liabilities hereby guaranteed or of any security therefor shall affect, impair
or be a defense to this guaranty, and this guaranty is a primary obligation of
the undersigned.


This guaranty is a continuing one and all liabilities to which it applies or may
apply under the terms hereof shall be conclusively presumed to have been created
in reliance hereon. As to the undersigned, this guaranty shall continue until
written notice of revocation signed by such undersigned, or until written notice
of the death of such undersigned (which shall be deemed a notice of revocation
hereunder) shall in each case have been actually received by the Shareholders,
notwithstanding a revocation by, or the death of, or complete or partial release
for any cause, of the undersigned, or the Borrower or of any one liable in any
manner for the liabilities hereby guaranteed or for the liabilities (including
those hereunder) incurred directly or indirectly in respect thereof or hereof,
and notwithstanding the dissolution, termination or increase, decrease or change
in personnel, management, shareholders or members of any one or more of the
undersigned which may be corporations, partnerships or other entities. Written
notice as above provided shall be the only means of revocation or termination of
this guaranty, notwithstanding the fact that for periods of time there may be no
outstanding liabilities of the Borrower. No revocation or termination hereof
shall affect in any manner the effectiveness and applicability of this guaranty,
or any rights of the Shareholders or the obligations of the undersigned
hereunder, with respect to (a) liabilities of the Borrower which shall have been
created, contracted, assumed or incurred prior to receipt by the Shareholders of
written notice of such revocation or termination, (b) all extensions, renewals
or modifications of any of the liabilities referred to in (a) above made after
receipt by the Shareholders of such written notice, or (c) liabilities of the
Borrower which shall have been created, contracted, assumed or incurred after
receipt by the Shareholders of such written notice pursuant to any contract
entered into by the Shareholders prior to its receipt of such notice or which
are otherwise related to or connected with liabilities of the Borrower
theretofore arising or transactions theretofore entered into.

 

--------------------------------------------------------------------------------

 
 
The Shareholders at all times and from time to time shall have the right to
require the undersigned to deliver to the Shareholders as security for the
liabilities of the undersigned hereunder, collateral security, original or
additional, satisfactory to the Shareholders.


All property of the undersigned shall be held by the Shareholders subject to a
lien and as security for any and all liabilities of the undersigned. The term
"property of the undersigned" shall include all property of every description,
now or hereafter in the possession or custody of or in transit to the
Shareholders for any purpose e, including safekeeping, collection or pledge, for
account of the undersigned, or as to which the undersigned may have any right or
power. The balance of every account of the undersigned with, and each claim of
the undersigned against, the Shareholders existing from time to time, shall be
subject to a lien and subject to be set off against any and all liabilities of
the undersigned and the Shareholders may at any time or from time to time at its
option and without notice appropriate and apply toward the payment of any of the
liabilities of the undersigned the balance of each such account of the
undersigned with, and each such claim of the undersigned against, the
Shareholders.


Upon the happening of an Event of Default, then and in any such event, and at
any time thereafter, the Shareholders may, without notice to the Borrower or the
undersigned, make the liabilities of the Borrower to the Shareholders, whether
or not then due, immediately due to and payable hereunder as to the undersigned,
and the Shareholders shall be entitled to enforce the obligations of the
undersigned hereunder.


Upon nonpayment when due of any of the liabilities of the Borrower or the
undersigned to the Shareholders (after the expiration of applicable grace
period), the Shareholders may immediately or at any time or times thereafter
without demand or notice to the Borrower or the undersigned and without
advertisement, all of which are hereby expressly waived, sell, resell, assign
and deliver all or part of said "property of the undersigned" at any Brokers'
Board or Exchange, or at public or private sale, for cash, upon credit or for
future delivery, and in connection therewith may grant options (in each case, as
the Shareholders may, in their sole discretion, exercised in a commercially
reasonable manner, determine). Upon each such sale the Shareholders may purchase
the whole or any part of such property, free from any right of redemption, which
is hereby waived and released.


In the case of each such sale, or of any proceedings to collect any liabilities
of the undersigned, the undersigned shall pay all costs and expenses of every
kind for collection, sale or delivery, including reasonable attorneys' fees
actually incurred, and after deducting such costs and expenses from the proceeds
of sale or collection, the Shareholders may apply any residue to pay any
liabilities of the undersigned, who shall continue liable for any deficiency,
with interest.


Without limiting the Shareholders' rights under any other agreement, upon the
date notice of revocation, or termination of this guaranty is received, or upon
the occurrence of an Event of Default hereunder or under any of the loan
documents evidencing or relating to the liabilities of the Borrower, any
obligations owed by the Borrower to the undersigned in connection with any
extension of credit or financial accommodation by the undersigned to or for the
account of the Borrower are hereby subordinated to the liabilities of the
Borrower, and such obligations of the Borrower to the undersigned, if the
Shareholders so requests, shall be collected, enforced and received by the
undersigned as trustee for the Shareholders and shall be paid over to the
Shareholders on account of the liabilities of the Borrower without reducing or
affecting in any manner the liability of the undersigned under other provisions
of this guaranty.

 

--------------------------------------------------------------------------------

 
 
The undersigned shall not exercise any right of subrogation which it may have at
any time otherwise as a result of this guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) until all of the liabilities
of the Borrower have been paid in full. If any amount is paid to the undersigned
on account of subrogation rights the undersigned may otherwise have under this
guaranty, when the liabilities of the Borrower shall have not been paid in full,
the amount shall be held in trust for the benefit of the Shareholders and shall
be promptly paid to the Shareholders to be credited and applied to the
liabilities of the Borrower.


If claim is ever made upon the Shareholders for repayment, return, restoration
or other recovery of any amount or amounts received by the Shareholders in
payment or on account of any of the liabilities of the Borrower and the
Shareholders repay all or part of said amount: (a) because such payment or
application of proceeds is or may be avoided, invalidated, declared fraudulent,
set aside or determined to be void or voidable as a preferential transfer,
fraudulent conveyance, impermissible setoff or a diversion of trust funds; or
(b) for any other reason, including (without limitation) by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over the Shareholders or any of their property, or (ii) any
settlement or compromise of any such claim effected by the Shareholders with any
such claimant (including the Borrower), then and in such event the undersigned
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon the undersigned, notwithstanding any revocation hereof or the
cancellation of any note or other instrument evidencing any liability of the
Borrower, and the undersigned shall be and remain liable to the Shareholders
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by the Shareholders. The undersigned
hereby indemnifies and shall reimburse and hold the Shareholders harmless for
the amount so repaid and for all other claims, actions, suits, proceedings,
liabilities, losses, costs and expenses of every kind (including, without
limitation, the disbursements, expenses and fees of the Shareholders' attorneys)
that may be imposed upon, incurred by or asserted against the Shareholders (i)
in connection with defending any such claim for repayment and collecting such
amount from the undersigned, or (ii) otherwise arising out of or related
directly or indirectly to this guaranty (including, without limitation, any
action, suit or proceeding between the undersigned and the Shareholders, whether
on this guaranty or otherwise). The provisions of this paragraph shall survive
the termination of this guaranty, and any satisfaction and discharge of the
Borrower by virtue of any payment or court order or any state or federal law.


No delay on the part of the Shareholders in exercising any of its options,
powers or rights, or partial or single exercise thereof, shall constitute a
waiver thereof. No waiver of any of its rights hereunder, and no modifications
or amendment of this guaranty, shall be deemed to he made by the Shareholders
unless the same shall be in writing, duly signed on behalf of the Shareholders,
and each such waiver, if any, shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of the Shareholders or
the obligations of the undersigned to the Shareholders in any other respect at
any other time.

 

--------------------------------------------------------------------------------

 
 
Whenever in this instrument the words "attorneys' fees" are used, such fees
shall mean attorneys' fees reasonably and actually incurred. The term "Borrower"
as used throughout this instrument shall be deemed to include any corporation or
corporations which succeed to all or substantially all of the assets or business
of the Borrower by merger, consolidation or sale of assets if the Borrower is a
corporation.


This guaranty and the rights and obligations of the Shareholders and of the
undersigned hereunder shall be governed and construed in accordance with the
laws of the State of Florida; and this guaranty is binding upon the undersigned,
his heirs, executors, administrators, successors, or assigns, and shall inure to
the benefit of the Shareholders, its successors or assigns. The undersigned
hereby irrevocably submits to the jurisdiction of any Florida or Federal Court
located in Palm Beach County over any action or proceeding arising out of any
dispute between the undersigned and the Shareholders, and the undersigned
further irrevocably consents to the service of any process in any such action or
proceeding by the mailing of a copy of such process to the undersigned at the
address set forth below. In the event of litigation between the Shareholders and
the undersigned over any matter connected with this guaranty, resulting from
transactions hereunder or relating to documentation or matters connected with
the liabilities of the Borrower, the right to a trial by jury is hereby waived
by the Shareholders and the undersigned. The undersigned also waives the right
to interpose any defense, including but not limited to, those defenses based
upon fraud or any statute of limitations or any claim of lathes and any setoff
or claim, deduction or counterclaim of any nature or description in any action
or proceeding instituted by the Shareholders with respect to this guaranty or
any matter arising herefrom or relating hereto. To the extent that the
undersigned has or may hereafter acquire any immunity from the jurisdiction of
any court or from any legal process (whether from service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise), with
respect to the undersigned or the property of the undersigned, such immunity is
hereby irrevocably waived by the undersigned.


The undersigned, if more than one, shall be jointly and severally liable
hereunder, and the term "undersigned" wherever used herein shall mean the
undersigned or any one or more of them. Any one signing this guaranty shall be
bound hereby, whether or not any one else signs this guaranty at any time.


[SIGNATURE PAGE FOLLOWS]
 

 

--------------------------------------------------------------------------------

 





Dated: Gouverneur, New York, 17th of December, 2008


SEAWAY VALLEY CAPITAL CORPORATION


     [seaway8k121808ex10b0.jpg]
By: _____________________________
Thomas W. Scozzafava, President, Chief Executive Officer and Chairman of the
Board




 



--------------------------------------------------------------------------------